 Case 4:20-cv-00460-ALM Document 11 Filed 08/12/20 Page 1 of 2 PageID #: 65




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

AKOLOUTHEO, LLC,
Plaintiff,                                                  CIVIL ACTION NO.: 4:20-cv-460
v.
                                                            JURY TRIAL DEMANDED
MICRO FOCUS SOFTWARE INC., et al.,

Defendants.



             PLAINTIFF’S NOTICE OF PENDING SETTLEMENT/DISMISSAL

       PLEASE TAKE NOTICE that the parties in this case have reached agreement on

resolution of this case, and they are currently finalizing that resolution. The parties anticipate

filing a dismissal of this case no later than August 31, 2020.


August 12, 2020                                 Respectfully Submitted,
                                              By: /s/ Ronald W. Burns
                                                  Ronald W. Burns
                                                  Texas State Bar No. 24031903
                                                  RWBurns & Co., PLLC
                                                  5999 Custer Road, Suite 110-507
                                                  Frisco, Texas 75035
                                                  972-632-9009
                                                  rburns@burnsiplaw.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  AKOLOUTHEO, LLC




                                                 [1]
 Case 4:20-cv-00460-ALM Document 11 Filed 08/12/20 Page 2 of 2 PageID #: 66




                                CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5. As such, the foregoing was served on all counsel of record
who have consented to electronic service. Local Rule CV-5. Pursuant to Fed. R. Civ. P. 5 and
Local Rule CV-5, all others not deemed to have consented to electronic service will be served
with a true and correct copy of the foregoing by email, on the 12th day of August, 2020.


                                                 /s/ Ronald W. Burns
                                                 Ronald W. Burns




                                               [2]
